Citation Nr: 0619370	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $21,086.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




VACATUR

The veteran served on active duty from October 1966 to 
September 1968.

In October 2001, the RO's Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of an overpayment of non-service-connected 
disability pension benefits in the amount of $21,086.00.  The 
veteran appealed to the Board of Veterans' Appeals (Board).  
In October 2003, the Board found that the creation of the 
overpayment did not involve fraud, material 
misrepresentation, bad faith, or lack of good faith on the 
part of the veteran, and remanded the matter to the RO for 
further development and re-adjudication, to include the 
question of whether recovery of the overpayment would be 
against equity and good conscience.  In February 2005, after 
completing the actions requested by the Board, the RO 
confirmed its prior denial of the veteran's request for 
waiver, finding that recovery of the overpayment would not be 
against equity and good conscience.  The case was returned to 
the Board, and the Board denied the appeal by a decision 
entered on April 14, 2006.  After the decision was entered, 
the RO provided the Board documentation showing that the 
veteran had died in February 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code (chapter 11), then 
dies before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1302 
(2005).  The Court has extended this sort of analysis to the 
situation where a veteran dies during the pendency of an 
appeal involving a request for waiver of recovery of an 
overpayment of non-service-connected disability pension 
benefits, see, e.g, Penton v. Brown, 9 Vet. App. 368 (1996), 
and has held that, in such a situation, the Board's decision 
should be vacated.  Id.

In light of the foregoing, the Board finds that its decision 
of April 14, 2006 must be VACATED.  It is so ordered.  A new 
disposition (issued separately) will be entered on the 
veteran's appeal.



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  The purpose of this order 
is to vacate a prior Board decision.  This order does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2005).


